Citation Nr: 0423377	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  02-12 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent 
for a low back disorder.

2.  Entitlement to an initial rating higher than 10 percent 
for a left knee disorder.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel




INTRODUCTION

The veteran had active military service from December 1976 
until retiring in December 2001.


This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 2002 rating decision of the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO, in part, granted service connection 
for a low back disorder - classified as status post 
diskectomy and lumbar fusion, and for a left knee disorder - 
classified as status post medial meniscectomy with post-
surgical degenerative joint disease.  A 20 percent evaluation 
was assigned for the low back disorder, effective January 1, 
2002, and a 10 percent evaluation was assigned for the left 
knee disorder, also effective January 1, 2002.  The veteran 
appealed for higher initial ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

In his August 2002 substantive appeal (VA Form 9), the 
veteran requested a hearing before the Board in Washington, 
D.C., and a hearing subsequently was scheduled for February 
2004.  He did not report for his scheduled hearing, however.  
So the Board deems his request for a central office hearing 
withdrawn.  See 38 C.F.R. § 20.702(d) (2003).

The claim for an initial rating higher than 20 percent for 
the low back disorder will be REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify you if further action is required on your part 
concerning this claim.  The Board will decide the claim for 
an initial rating higher than 10 percent for the left knee 
disorder.




FINDINGS OF FACT

1.  Since January 1, 2002, the veteran's left knee disorder, 
in part, has involved noncompensable limitation of motion of 
a joint affected by traumatic arthritis.

2.  Since January 1, 2002, the left knee disorder also has 
involved the postoperative residuals of a medial meniscectomy 
- which are manifested primarily by crepitation, but not by 
dislocation of semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion. 


CONCLUSIONS OF LAW

1.  An initial rating higher than 10 percent for traumatic 
arthritis of the left knee is not warranted.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010, 5260, 5261 (2003).  

2.  But a separate initial 10 percent rating is warranted for 
status post medial meniscectomy of the left knee.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5259 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records include a statement from a physician 
indicating that the veteran had recovered completely from a 
left knee medial meniscectomy performed in  September 1975.  
A clinical notation of August 1977 relates that the veteran 
had injured his left knee playing football.  X-ray 
examination of the knee showed no abnormalities.  



In June 1984, crepitation of the left knee was detected on 
physical examination; the knee was found to be stable.  A 
clinical notation of November 1987 indicates a complaint of 
recurrent pain in the medial left knee.  The veteran denied 
locking of the knee.  X-ray examination of the knee 
demonstrated no abnormality.  When the veteran was evaluated 
at a clinic during 1998, he denied left knee locking, 
but indicated that he experienced a snapping sensation when 
straightening out the left leg.  The assessment was left knee 
medial lateral collateral ligament strain.  An arthrogram of 
the left knee in August 2001 demonstrated changes of 
chondromalacia throughout the joint.  Also detected was 
tricompartmental degenerative arthritis.  

A VA examination was performed October 2001.  The veteran 
remarked that he had undergone left knee surgery and that 
some cartilage had been removed.  He currently complained of 
pain, weakness, stiffness, swelling, instability, fatigue, 
and lack of endurance.  He reported that his constant knee 
pain was horrible.  

Clinical inspection of the lower extremities showed no signs 
of abnormal weightbearing.  The veteran did require a left 
knee brace.  He had no limited function on standing or 
walking.  Gait was normal.  The left knee exhibited 0-120 
degrees flexion and 0 degrees extension.  The examiner 
pointed out that 0-140 is normal flexion of a knee, while 0 
degrees is normal extension of a knee.  The knees appeared 
normal.  The Drawer test and McMurray test were normal.  
Range of motion of the left knee was limited by pain.  

X-rays of the left knee revealed moderate osteoarthropathy 
with narrowing of the medial compartment of the knee in 
association with changes of patellar chondromalacia.  There 
was also evidence of chondrocalcinosis involving the knee.  
The diagnosis was moderate osteoarthropathy and patellar 
chondromalacia of the knee with narrowing of the medial 
compartment, as well as chondrocalcinosis.  

James J. Brennan, M.D., examined the veteran in February 
2003, primarily for evaluation of a back disorder.  On 
examination, it was noted that the veteran had good lower 
extremity muscle tone and that no atrophy was noted.  Gait 
and coordination were found to be within normal limits.  

A VA orthopedic examination was performed in May 2003.  The 
veteran stated that he had a left knee twisting injury in 
service and was found to have a torn meniscus.  Surgery was 
later performed to treat the meniscal tear.  He had received 
six Hyalin injections to the left knee during 2001, but this 
did not improve knee pain.  He indicated that he difficulty 
sitting or standing for long periods of time, i.e., for more 
than 30 to 45 minutes at a time.  He remarked that he had 
difficulty going up or down stairs and was no longer able to 
play sports such as golf.  

Physical examination of the left knee disclosed that range of 
motion was from 10 to 120 degrees of flexion.  There was 
tenderness to palpation over the lateral and medial joint 
line.  The veteran had a 5-cm scar along the medial joint 
line.  He also had mild pain and patellofemoral crepitation.  
He had 4+/5 quadriceps strength on the left versus 5/5 on the 
right, as well as significant quadriceps atrophy on the left 
with moderate effusion.  He had no anterior/posterior or 
varus/valgus instability.  

X-rays of the left knee showed narrowing of the medial and 
lateral compartments of the femorotibial joint with 
chondrocalcinosis.  Mild marginal osteophytosis was seen.  
There was no effusion.  Patellofemoral osteoarthritis was 
evident throughout the joint, though mild.  The clinical 
diagnosis was left knee degenerative joint disease, status 
post total medial meniscectomy with pain, swelling and 
decreased strength and range of motion.  

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act of 2000 (VCAA) , codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 
2002), became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002).

In this case, VA notified the veteran by letter dated in 
August 2002 that VA would obtain all relevant evidence in the 
custody of a Federal department or agency.  He also was 
advised that it was his responsibility to provide a properly 
executed release (e.g., a VA Form 21-4142) so that VA could 
request medical treatment records from private medical 
providers.  He was also informed that he himself could send 
private medical records to the RO.  Further, the rating 
decision appealed and the statement of the case (SOC) and 
supplemental statement of the case (SSOC), especially when 
considered together, discussed the pertinent evidence, 
provided the laws and regulations governing the claim, and 
essentially notified the veteran of the evidence needed to 
prevail.  The duty to notify of necessary evidence and of the 
respective responsibilities, his and VA's, for obtaining or 
presenting that evidence has been fulfilled.

As for assisting him with his claim, the veteran's service 
medical records are on file, as are reports of VA 
examinations.  There is no indication that other 
Federal department or agency records exist that should be 
requested.  A record from a private physician has also been 
obtained.  The veteran was asked to advise VA if there was 
any other information or evidence he considered relevant to 
his claim so that VA could help him by getting that evidence.  
He also was advised what evidence VA had requested and 
notified in the SOC and SSOC what evidence had been received.  
There is no indication that any pertinent evidence was not 
received, which is obtainable.  Therefore, the duty to notify 
of inability to obtain records does not arise in this case.  
Id.  Thus, VA's duty to assist has been fulfilled. 



Recently, in Pelegrini v. Principi, No. 01-944, 2004 U.S. 
App. Vet. Claims LEXIS 370 (June 24, 2004) ("Pelegrini 
II"), the United States Court of Appeals for Veterans Claims 
(Court) vacated its previous decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) ("Pelegrini I") and 
remanded the case to the Board for further development and 
consideration.  Pelegrini II revisited the requirements 
imposed upon VA by the VCAA.  The Court held, among other 
things, that a VCAA notice, as required by 38 U.S.C. § 
5103(a) (West 2002), must be provided to a claimant before 
the initial unfavorable RO decision on a claim for VA 
benefits.  Pelegrini II, 2004 U.S. App. Vet. Claims LEXIS 
370, at *18-*21.  

In this case, the veteran was provided the required VCAA 
notice by letter of August 2002, which was after the RO's 
February 2002 decision grating service connection and 
assigning the rating for a left knee disorder that is the 
subject of this appeal.  Because VCAA notice in this case was 
not provided to the appellant prior to the initial AOJ 
adjudication denying the claim, the timing of the notice does 
not comply with the express requirements of the law as found 
by the Court in Pelgrini.  But in Pelegrini II, the Court 
stated it was (1) "neither explicitly nor implicitly 
requiring the voiding or nullification of any AOJ [agency of 
original jurisdiction] action or decision and (2) the 
appellant is entitled on remand to VCAA-content-complying 
notice."  Id. at *28.  The Court further stated that in 
order to comply with the veteran's right to appellate review 
under 38 C.F.R. §7194(a), a remand may require readjudication 
of the claim by the AOJ once complying notice is given, 
unless AOJ adjudication is waived by the claimant.  Id. at 
*32-*33, citing Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F. 3d 1339, 1341-42 (Fed. Cir. 2003) ("holding 
that the Board is not permitted, consistent with section 
7104(a) to consider 'additional evidence without having to 
remand the case to the AOJ for initial consideration [or] 
without having to obtain the appellant's waiver [of such 
remand]'").

Although the VCAA notice in this particular appeal was not 
given prior to initially adjudicating the claim - rather, 
only after - it nonetheless was provided prior to issuing the 
SSOC in May 2003 (wherein the RO readjudicated the claim in 
light of the additional evidence received since the initial 
rating decision and SOC).  The VCAA notice also was provided 
prior to certifying the veteran's appeal to the Board.  And 
the veteran had ample opportunity before certification to 
identify and/or submit additional supporting evidence in 
response.  He even had an additional 90 days, once the Board 
received his appeal, to submit additional evidence and even 
beyond that point by showing good cause for any delay in 
missing the terminal date.  38 C.F.R. § 20.1304 (2003).

The Court also held in Pelegrini II (as it had in Pelegrini 
I) that a VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2003) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Id., at 
*23.  This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1) (2003).

However, VA's General Counsel recently held in VAOPGCPREC 1-
2004 (Feb. 24, 2004) that the "fourth element" requirement 
of Pelegrini I was 
non-binding obiter dictum.  Id. at 7.  This is equally 
applicable to Pelegrini II since the holding, concerning this 
"fourth element," is the same.  And the Board is bound by 
the precedent opinions of VA's General Counsel as the chief 
legal officer of the Department.  See 38 U.S.C.A. § 7104(c) 
(West 2002).

With respect to the VCAA letter of August 2002, the veteran 
was requested to respond within 60 days.  

38 C.F.R. § 3.159(b)(1) (2003) was invalidated by the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 38 
U.S.C.A. § 5301(a).  Thus, that regulatory provision was 
found to be invalid because it was inconsistent with the 
statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations allowing VA to 
decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  



Legal Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings that represents, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2003).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  
The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2 (2003).  See, too, 
Schrafrath v. Derwinski, 1 Vet. App. 589 (1991).  Also, where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  All reasonable doubt 
is resolved in the veteran's favor.  38 C.F.R. § 4.3 (2003).

The veteran's service-connected left knee disability includes 
traumatic arthritis.  Arthritis, due to trauma, substantiated 
by x-ray findings, is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis (hypertrophic or osteoarthritis) 
established by x-ray findings, in turn, will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

A noncompensable rating is warranted for limitation of 
flexion of the leg to 60 degrees.  A 10 percent rating is 
warranted for limitation of flexion of the leg to 45 degrees.  
A 20 percent rating is warranted for limitation of flexion of 
the leg to 30 degrees.  A 30 percent rating is warranted for 
limitation of flexion of the leg to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.

A noncompensable rating is warranted for limitation of 
extension of the leg to 5 degrees.  A 10 percent rating is 
warranted for limitation of extension of the leg to 10 
degrees.  A 20 percent rating is warranted for limitation of 
extension of the leg to 15 degrees.  A 30 percent rating is 
warranted for limitation of extension of the leg to 20 
degrees.  A 40 percent rating is warranted for limitation of 
extension of the leg to 30 degrees.  A 50 percent rating is 
warranted for limitation of extension of the leg to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

A 10 percent rating is warranted for slight knee impairment 
involving recurrent subluxation or lateral instability.  A 20 
percent rating is warranted for moderate knee impairment.  A 
30 percent rating is warranted for severe knee impairment.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  

In addition, evaluation of disabilities of the 
musculoskeletal system includes consideration of functional 
loss due to such problems as weakness, premature/excess 
fatigability, incoordination or pain, including pain from 
arthritis, pursuant to the provisions of 38 C.F.R. §§ 4.40, 
4.45, 4.59.  Notable functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  See, too, DeLuca v. Brown, 8 Vet. App. 202 (1995).

In precedent opinions, the VA General Counsel has held that 
separate ratings may be assigned for X-ray findings of 
arthritis with limitation of motion of the knee (Diagnostic 
Codes 5003-5010) and for instability of a knee (Diagnostic 
Code 5257).  See VAOPGCPREC 23-97 (July 1, 1997; revised July 
24, 1997) and VAOPGCPREC 9-98 (August 14, 1998).

As mentioned, the veteran is contesting the initial 10 
percent rating assigned when service connection was granted 
for his left knee disability.  So the Board must evaluate the 
relevant evidence since the effective date of the award; it 
may assign separate ratings for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson, 12 Vet. App. at 125-26.



Analysis

With respect to arthritis of the left knee, the Board notes 
that arthritis of the knee is rated on limitation of motion.  
Governing criteria provide that normal range of motion of a 
knee is from 0 degrees of extension to 140 degrees of 
flexion.  38 C.F.R. § 4.71, Plate II.

The veteran's left knee flexion of at least 120 degrees would 
be rated as 0 percent, i.e., as noncompensable, under 
Diagnostic Code 5260.  But a noncompensable limitation of 
flexion of the left knee resulting from traumatic arthritis 
nonetheless warrants the minimum 10 percent schedular 
evaluation.  At the same time, his limitation of left knee 
extension by at least 10 degrees also warrants assignment of 
a 10 percent evaluation under Diagnostic Code 5261.  However, 
Diagnostic Codes 5260 and 5261 are each for application to a 
manifestation of the same underlying condition-namely, 
limitation of motion of a joint.  

The evaluation of the same disability under various diagnoses 
is to be avoided, as it would involve the prohibited practice 
of "pyramiding."  38 C.F.R. § 4.14.  See also Esteban v. 
Brown, 6 Vet. App. 259 (1994).  Hence, only a single 
10 percent rating may be assigned in this case on the basis 
of limitation of motion.  Moreover, there is no basis for 
assignment of rating greater than 10 percent for the 
veteran's left knee disability based on the extent to which 
the left knee traumatic arthritis limits flexion or extension 
of that joint under the pertinent diagnostic codes.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that in 
evaluating a service-connected disability, the Board must 
consider functional loss due to pain under 38 C.F.R. § 4.40 
and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  The veteran reports that he experiences chronic left 
knee pain and that pain limits function, in that he has 
difficulty climbing up or down stairs.  While the Board does 
not doubt he experiences left knee pain, there is no 
objective evidence that pain limits knee motion to more than 
20 degrees of full flexion.  Moreover, there is no objective 
evidence that he experiences significant weakened movement, 
premature or excess fatigability, or incoordination because 
of his left knee disability.  In this regard, the clinical 
findings from VA examinations show that he has only slightly 
compromised strength of the quadriceps muscles supporting the 
knee, with strength graded as 4+/5.  

Further, although one examiner reported significant atrophy 
of the left quadriceps, there is no indication of 
demonstrable functional loss attributable to any muscle 
atrophy.  In this regard, the veteran was found to have an 
intact gait.  In fact, one examiner specifically found that 
left knee disability did not limit the veteran in standing or 
walking.  Absent additional evidence of greater functional 
impairment, as a residual of the pain and other symptoms, 
there is no basis for increasing the rating based on 
traumatic arthritis and limitation of motion beyond the 10 
percent level.  Pain, alone, will not suffice.

Neither VA examination for rating purposes demonstrated left 
knee instability.  As even slight recurrent subluxation or 
lateral instability of the knee is not shown, a separate 
compensable rating under Diagnostic Code 5257 is not 
warranted under GC opinions 23-97 and 9-98.  See, too, 
38 C.F.R. § 4.31 indicating that a noncompensable rating 
shall be assigned in every instance where the Rating Schedule 
does not provide a 0 percent rating for a DC, and the 
requirements for a compensable rating are not met.

This, however, notwithstanding, the U.S. Court of Appeals for 
Veterans Claims (Court) has held that separate ratings may be 
assigned for the separate and distinct manifestations of the 
same injury.  Esteban v. Brown, 6 Vet App. 259 (1994).  
In that decision, the Court pointed out that clinical 
findings established that a single injury had produced three 
distinct, nonoverlapping residual impairments.  Accordingly, 
the Court found that assignment of separate ratings did not 
violate the prohibited practice of pyramiding, i.e., 
evaluating the same manifestations of a disability under 
different diagnostic codes.  38 C.F.R. § 4.14.  In this case, 
the Board believes that manifestations of left knee 
disability attributable to arthritis may be regarded as 
separate and distinct from the manifestations of left knee 
disability attributable to postoperative residuals of a 
medial meniscectomy.

The medical evidence of record shows the veteran underwent 
left knee surgery for a torn medial meniscus-the meniscus 
comprises the semilunar cartilage in the knee.  Also, he 
developed chondromalacia of the left knee during the years 
following the left medial meniscectomy.  The record contains 
complaints and findings of crepitus or grinding of the knee 
joint, and crepitus may be associated with a joint affected 
by chondromalacia.  

Assuming that crepitus is a residual of the veteran's left 
knee surgery, the symptomatic removal of semilunar cartilage 
warrants assignment of a 10 percent rating under Diagnostic 
Code 5259, separate from the 10 percent rating assigned under 
diagnostic codes for application to arthritis of the knee and 
limitation of motion of the leg.  At the same time, however, 
it should be noted that a 10 percent is the maximum rating 
provided under Diagnostic Code 5259.  

Furthermore, the Board had considered evaluation of the 
veteran's left knee disability under Diagnostic Code 5258 
pertaining to dislocated semilunar cartilage.  
However, there is no medical evidence of dislocated semilunar 
cartilage or of frequent episodes of "locking" and pain.  
As well, although one examiner noted moderate left knee 
effusion to clinical inspection, a radiologist, who examined 
the veteran at about the same time, did not confirm that 
finding.  In any  event, absent dislocated semilunar 
cartilage, with a confirmed symptom complex of frequent 
episodes of "locking," pain, and effusion into the joint, 
no basis is provided for assignment of a rating greater than 
10 percent for the veteran's left knee disability under 
Diagnostic Code 5258.  

In reaching its determination that a separate 10 percent 
rating is warranted for postoperative residuals of a left 
knee medial meniscectomy, the Board has been mindful of the 
applicability of the benefit-of-the-doubt doctrine.  
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991).  As well, the Board has considered whether a 
"staged" rating is appropriate for the veteran's left knee 
disability.  The record, however, does not support assigning 
more than a 10 percent rating for left knee traumatic 
arthritis or more than a 10 percent rating for postoperative 
residuals of a left knee medial meniscectomy under the 
appropriate diagnostic codes during the period in question, 
since January 1, 2002.  The veteran's left knee has been, at 
most, 10 percent disabled for each of these impairments since 
this date.


ORDER

A separate initial rating of 10 percent is granted for status 
post medial meniscectomy, subject to the laws and regulations 
governing the payment of VA compensation.

An initial rating higher that 10 percent for traumatic 
arthritis of the left knee is denied.


REMAND

The medical evidence demonstrates that the veteran's spinal 
disorder includes both intervertebral disc syndrome (IVDS) 
and arthritis with limitation of motion.  The schedular 
criteria by which IVDS is evaluated were initially revised 
during the pendency of the veteran's appeal to the Board.  
When a law or regulation changes during the course of an 
appeal, the version of the law or regulation most favorable 
to the appellant generally applies.  But unless indicated 
otherwise, the revised criteria only can be applied as of 
their effective date.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  
Only the former criteria can be applied for the preceding 
period.  See, too, 38 U.S.C.A. § 5110(g) (West 2002); 
38 C.F.R. § 3.114 (2003); VAOPGCPREC 3-2000 (Apr. 10, 2000).

The RO has evaluated the veteran's claim under the old rating 
criteria and under the revised rating criteria that became 
effective on September 23, 2002.

Additionally, however, VA very recently again revised the 
criteria used to determine the severity of spinal disorders, 
other than IVDS.  The revisions, which include substantive 
changes for determining limitation of the range of motion of 
the lumbar spine, took effect on September 26, 2003.  As 
well, the most recent revisions for evaluating spinal 
disorders include renumbering of diagnostic codes for rating 
all spinal disorders.  The veteran has not been provided with 
the most recent criteria for evaluating spinal disorders, and 
this must be done.

It also does not appear from the record that in evaluating 
the veteran's lumbar spine disorder, the RO took into account 
functional loss based on pain, weakness, incoordination, or 
fatigability, as mandated by 38 C.F.R. §§ 4.40 and 4.45, in 
addition to disability based on limitation of motion.  
Accordingly, the RO should afford the veteran another VA 
examination to assess the current nature of his lumbar spine 
disorder.  In this regard, the RO's attention is directed to 
the case of DeLuca v, Brown, 8 Vet. App. 202 (1995), wherein 
the Court held that it was essential that the rating 
examination adequately portray the functional loss resulting 
from service connected disability.  Moreover, the Court held 
that ratings based on limitation of motion do not subsume 
38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was also held that 
the provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Inquire of the veteran as to the 
names, addresses and dates of treatment 
by any medical providers, VA or non-VA, 
from whom he has received treatment for 
his spinal disorder since February 2003.  
Obtain all indicated records that are not 
already included in the claims file.

2.  Thereafter, schedule the veteran for 
VA orthopedic and neurologic examinations 
to determine the current severity of his 
service-connected spinal disorder.  
The examinations should include a review 
of his pertinent medical history and 
current complaints, as well as 
comprehensive clinical evaluations.  
Specifically, the examiners should 
provide range of motion studies of the 
lumbar spine in flexion/extension, right 
and left lateral bending, and right and 
left rotation.  As well, the examiners 
should provide findings with respect to 
lower extremity motor and sensory status, 
and they should comment on the severity 
of any manifestations of sciatica or 
radiculopathy attributable to IVDS.  

Please also indicate whether there are 
incapacitating episodes, as defined in 
38 C.F.R. § 4.71a, DC 5243 (former DC 
5293) and, if so, the total duration of 
them during the last 12 months.

Also, the examiners should determine 
whether the lumbar spine exhibits 
weakened movement, premature/excess 
fatigability, or incoordination; and, 
if feasible, these determinations should 
be expressed in terms of additional range 
of motion loss or favorable or 
unfavorable ankylosis (which should be 
expressed in degrees) due to any weakened 
movement, premature/excess fatigability, 
or incoordination.  

As well, the examiners should express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the veteran 
moves the lumbar spine through its ranges 
of motion repeatedly over a period of 
time.  This determination should also, 
if feasible, be portrayed in terms of 
additional range of motion loss or 
favorable or unfavorable ankylosis (which 
should be expressed in degrees) due to 
pain on use or during flare-ups.  

The claims folder and a copy of this 
REMAND must be made available for the 
examiners' review of the veteran's 
pertinent medical history.  

3.  Review the reports of the VA 
examinations to ensure they provide the 
information requested to properly rate 
the low back disability.  If not, take 
corrective action.  38 C.F.R. § 4.2; 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  Then readjudicate the claim for a 
higher initial rating for the low back 
disability based on the additional 
evidence obtained.  The readjudication 
should be in accordance with the guidance 
expressed by the Court in DeLuca v. 
Brown, 8 Vet. App. 202 (1995) and should 
consider the former, interim, and new 
rating criteria.  If a higher rating is 
not granted to the veteran's 
satisfaction, send him and his 
representative a SSOC citing the 
applicable laws and regulations, 
including the former, interim and new 
rating criteria, as well as 38 C.F.R. 
§§ 4.40, 4.45 and 4.59.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



